DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 33 is objected to because of the following informalities:  In claim 33, line 3, “teach” should be corrected to –each--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 29-34, 37-42 and 44-48 are rejected under 35 U.S.C. 103 as being unpatentable over Dias et al (US 2009/0018428) in view of Shaffer (US 2010/0259866), Reynolds, III et al (US 2003/0112580), Okuno (US 2005/0016220), and Roell (US 5,484,983). 
Dias shows the structure or method claimed including a first conductive yarn knitted forming a first electrode plate (122) and a second conductive yarn knitted forming a second electrode plate (122) that is in electrical contact with the first electrode via an electrolyte that is present between the electrodes (also, see para 0119 and 0120) wherein Dias further shows that the textile structure is knitted into an intarsia knitted pattern (para 0198) forming a knitted plate capacitor (para 0119) with a separator (124). But, Dias does not explicitly show the first conductive yarn as a current collector and the capacitor forming a supercapacitor having an anode and a cathode to power an electrical component wherein the intarsia knitted pattern includes knitting a plurality of loops arranging the first conductive yarn and the second conductive yarn. 
Shaffer shows a supercapacitor formed by woven electrodes (150, 210) separated with a separator (130, 230) wherein a current collector shown with a cathode and an anode as illustrated in Figures 1 and 2 (also, see para 0022). Shaffer also shows an electrolyte applied to the electrodes with the separator being ionically permeable (para 0015). 
Reynolds also shows it is known to provide a supercapacitor (para 0003) that is formed with fabric electrodes (para 0014) with a current collector (12, 12’) as known in the art wherein the electrodes form an interface having positive and negative charges (para 0004) respectively forming a cathode and an anode as known in the art. 
Okuno shows it is known for an intarsia pattern that includes a patterned section by knitting a plurality of loops as illustrated in Figure 1.
Roell shows it is known in art that an intarsia pattern is formed by knitting a plurality of loops that includes arranging a plurality of conducive yarns (12, 14). 
In view of Shaffer, Reynolds, Okuno, and Roell, it would have been obvious to one of ordinary skill in the art to adapt Dias with the capacitor that forms a supercapacitor with an anode and cathode with a current collector as known in the art that allows the capacitor to function as energy storage device to power an electrical component wherein the capacitor with the first and second conductive yarns forming the electrodes is knitted into an intarsia knitted pattern as claimed that allows the capacitor to be conveniently integrated into the textile or garment that is wearable as known in the art (also, see para 0003 of Dias).
With respect to claims 30, 46 and 47, Dias shows the knitted plates (122) as the anode and the cathode electrodes that are in close proximity with a separator yarn (124) that extends between the plates/electrode, and it would have been obvious to provide a portion of the anode that is knitted 4 rows or less with a portion of the cathode as claimed or be in a sufficiently close proximity so that the ions can flow between the node and cathode to generate or create a static voltage as known in the art. 
With respect to claim 31, Shaffer shows the supercapacitor with less than 3 V (also, see para 0015).
With respect to claim 32, Dias shows the textile/garment further including the electrical component including a heat monitor or sensor.
With respect to claim 33, Dias shows the first and second conductive yarns that are plied to each other as illustrated in Figures 12(a) and 12(b).
With respect to claims 34 and 42, Dias as well as Okuno shows the intarsia pattern formed by a knitting machine wherein it would have been obvious to input a geometrically pattern of the intarsia pattern by a user to an automated knitting machine as a matter of routine operations to conveniently and accurately run the knitting machine to form the capacitor of Dias including a supercapacitor as taught by Shaffer and Reynolds.  
With respect to claim 37, Dias shows the first and second conductive yarns forming two layers of a fabric forming an anode and a cathode as taught by Shaffer or Reynolds wherein the layers are separated by a spacer/separator that electrically insulates the anode from the cathode. 
With respect to claims 38 and 41, Roell shows it is known to form a heating element by intarsia technique/knitting (column 1, lines 41-44) into a sheet of fabric wherein it would have been obvious to power the heating element with a power source such as the supercapacitor taught by Shaffer and Reynolds wherein it would have been obvious to provide a switch to turn or off the power as a known operation of an electric heating element. 
With respect to claim 39, Dias further shows it is known to provide the intarsia pattern including inter-digitated first and second conductive yarns as shown in Figure 11. 
With respect to claim 44, Dias further shows forming an antenna (para 0005 and 0195) as well as forming the electrodes for the capacitor wherein such elements can be knitted in the same fabric or garment as desired by the user.  
With respect to claim 48, Okuno shows it is known to provide the intarsia pattern/section that has a different pattern than potions of the fabric outside the intarsia section as illustrated in Figure 5(a) and 5(b).  
Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over s as applied to claims 29-34, 37-42 and 44-48 above, and further in view of Lian et al (US 5,587,872) or Banno et al (US 2003/0003359). 
Dias in view of Shaffer, Reynolds, Okuno, and Roell shows the textile claimed including Shaffer shows a polymer electrolyte matrix (para 0007) but does not show the electrolyte with a PVA based electrolyte with phosphoric acid.
Lian shows it is known to a polymer electrolyte including a PVA based electrolyte with phosphoric acid (column 2, line 51 to column 3, line 14). 
Banno also show a polymer electrolyte including a PVA based electrolyte with phosphoric acid (also see para 0177) for a good wettability that also lowers resistance at the positive and negative electrodes to improve charge or discharge of a capacitor. 
In view of Lian or Banno, it would have been obvious to one of ordinary skill in the art to adapt Dias, as modified by Shaffer, Reynolds, Okuno, and Roell, with the polymer electrolyte that includes a PVA based electrolyte with phosphoric acid that forms a suitable electrolyte for a capacitor as known in the art. 
Allowable Subject Matter
Claims 35 and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SANG Y PAIK/Primary Examiner, Art Unit 3761